Citation Nr: 0518037	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This appeal arises from a June 2003 rating decision of the 
Chicago, Illinois Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.

The veteran served in Vietnam from 30 June 1969 to 29 June 
1970; he was assigned to HHC 199th Inf Bde.  The veteran has 
indicated that he experienced a number of different stressors 
during his tour of duty in Vietnam.  He has indicated that he 
was ambushed while in a jeep and that his camp came under 
rocket and mortar attack on multiple occasions.  The veteran 
testified that his putative stressors include the death of a 
service comrade named Private David McCord and the death of 
General William R. Bond.  He stated that Private David McCord 
died in his arms after being wounded in a rocket or mortar 
attack.  

In order to facilitate the complete development of all facts 
surrounding the veteran's putative stressors, the RO should 
request a statement from the veteran that provides as much 
detail as possible regarding the exact dates of all putative 
stressors and the complete names of all service personnel 
involved.  The RO should also inform the veteran that he has 
the right to submit alternate forms of evidence to support 
his claim of service connection for PTSD.

In view of the veteran's alleged stressors, the RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records and obtain a unit history for the veteran's unit 
during his tour of duty in Vietnam.  The RO should also 
contact the U.S. Army Liaison at the National Archives and 
Records Administration in St. Louis, Missouri and obtain the 
veteran's complete Official Military Personnel File (OMPF).  
The RO should request the dates of death of Private David 
McCord and General William R. Bond and their unit assignments 
at the time of their deaths in Vietnam.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

3.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

4.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for HHC 199th Inf Bde from July 1969 to 
June 1970.  All records, once obtained, 
must be permanently associated with the 
claims folder.

5.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) and obtain morning reports for the 
HHC 199th Inf Bde from July 1969 to June 
1970.  The RO should also ascertain the 
dates of death and unit assignments for 
Private David McCord and General William 
R. Bond.  All records must be associated 
with the claims folder.

6.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service.  (In answering 
this question, the examiner must use the 
standard of proof provided by the Board.)  
It must be indicated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in service.  If a diagnosis of PTSD is 
rendered, the examiner must: a) specify 
the stressor upon which the diagnosis is 
based, and b) discuss the etiology of the 
veteran's PTSD.  Complete reasons and 
bases for the requested medical opinion 
must be provided as part of the report of 
examination.

7.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




